FILED
                             NOT FOR PUBLICATION                             JAN 26 2016

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


MIGUEL CASTILLO RUBIO,                           No. 14-73858

               Petitioner,                       Agency No. A072-689-473

 v.
                                                 MEMORANDUM*
LORETTA E. LYNCH, Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted January 20, 2016**

Before:        CANBY, TASHIMA, and NGUYEN, Circuit Judges.

      Miguel Castillo Rubio, native and citizen of Guatemala, petitions for review

of the Board of Immigration Appeals’ (“BIA”) dismissal of his appeal from an

immigration judge’s denial of his application for asylum, withholding, and relief

under the Convention Against Torture (“CAT”). We have jurisdiction under 8


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
U.S.C. § 1252. We review for abuse of discretion the denial of humanitarian

asylum, Belayneh v. INS, 213 F.3d 488, 491 (9th Cir. 2000), and for substantial

evidence the agency’s factual findings, Silaya v. Mukasey, 524 F.3d 1066, 1070

(9th Cir. 2008). We deny the petition for review.

      The BIA did not abuse its discretion in denying Castillo Rubio’s request for

humanitarian asylum, because Castillo Rubio failed to show sufficiently severe

past persecution, or that there is a reasonable possibility he may suffer ‘other

serious harm’ if returned to Guatemala. See 8 C.F.R. § 1208.13(b)(1)(iii); Marcu

v. INS, 147 F.3d 1078, 1082-83 (9th Cir. 1998) (BIA did not abuse its discretion in

denying humanitarian asylum where it heard the claim, considered the evidence,

and decided against petitioner).

      Further, substantial evidence supports the BIA’s conclusion that even if

Castillo Rubio established past persecution, his presumption of a fear of future

persecution was rebutted by a fundamental change in circumstances in Guatemala.

See Gonzalez-Hernandez v. Ashcroft, 336 F.3d 995, 1000 (9th Cir. 2003)

(substantial evidence supports agency’s determination where agency rationally

construes background evidence and conducts an individualized analysis of

petitioner’s situation). Thus, Castillo Rubio’s asylum claim fails. See Sowe v.

Mukasey, 538 F.3d 1281, 1285-88 (9th Cir. 2008).


                                           2                                       14-73858
      Because Castillo Rubio did not establish eligibility for asylum, he could not

meet the more stringent standard for withholding of removal and his claim fails.

See id. at 1288.

      Finally, substantial evidence also supports the denial of Castillo Rubio’s

CAT claim because he failed to establish it is more likely than not he will be

tortured by or with the consent of the government if returned. See Silaya, 524 F.3d

at 1073. We reject Castillo Rubio’s contention that the BIA failed to consider

evidence. See Najmabadi v. Holder, 597 F.3d 983, 990 (9th Cir. 2010).

      PETITION FOR REVIEW DENIED.




                                          3                                      14-73858